52 F.3d 323NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George H. Van WAGNER, III, Plaintiff-Appellant,v.Carl PENDELL, Unit Manager;  Sally Johnson;  DoctorMorrison;  Doctor Ax;  Doctor Gable;  George Ellis;  PatrickWhalen;  Kurt Morbitzer;  Janet Reno;  Kathleen Hawks,Director, Federal Bureau of Prisons;  Carolyn Rickards;Assat N. Assad;  P.A. Asyas;  P. Williams;  Doctor Swen;Bernard L. Henderson, Jr.;  Virginia Medical Board,Defendants-Appellees.
No. 94-6993.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 4, 1995.Decided:  April 19, 1995.

George H. Van Wagner, III, Appellant Pro Se.  Theresa Carroll Buchanan, Office of the United States Attorney, Alexandria, VA;  Lynne Fleming, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), action and 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Van Wagner v. Pendell, Nos.  CA-93-763;  CA-93-1546 (E.D. Va.  July 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED